 Case 3:17-cv-01362 Document 1270 Filed 04/15/21 Page 1 of 5 PageID #: 42909




                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,
     Plaintiff,

v.
                                              CIVIL ACTION NO. 3:17-01362
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
      Defendants.
________________________________

CABELL COUNTY COMMISSION,
    Plaintiff,

v.
                                              CIVIL ACTION NO. 3:17-01665
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
    Defendants.

              STIPULATION REGARDING DOCUMENTS PRODUCED BY
                  THE DRUG ENFORCEMENT ADMINISTRATION

       The parties stipulate as follows regarding certain documents produced in this litigation by

the Drug Enforcement Administration (“DEA”), attached hereto as Appendix “A”:

       1.      The parties stipulate that they will not object to the authenticity of these documents

pursuant to FRE 901 and 902 at trial.

       2.      The parties stipulate that they will not object to the presentation of these documents

without the use of a sponsoring witness at trial, while preserving all other evidentiary objections.

       3.      The parties reserve their rights to object to the admissibility of all documents listed

above, or to any witness’s testimony about them, including but not limited to under Federal Rules

of Evidence 401, 402, 403, 408 and hearsay.

Date: April 15, 2021
Case 3:17-cv-01362 Document 1270 Filed 04/15/21 Page 2 of 5 PageID #: 42910




                                         Respectfully Submitted,

                                         By Defendants:

                                         /s/ Gretchen M. Callas
                                         Gretchen M. Callas (WVSB #7136)
                                         JACKSON KELLY PLLC
                                         Post Office Box 553
                                         Charleston, WV 25322
                                         Telephone: (304) 340-1000
                                         Facsimile: (304) 340-1050
                                         gcallas@jacksonkelly.com

                                         /s/ Robert A. Nicholas
                                         Robert A. Nicholas
                                         Shannon E. McClure
                                         Joseph J. Mahady
                                         REED SMITH LLP
                                         Three Logan Square
                                         1717 Arch Street, Suite 3100
                                         Philadelphia, PA 19103
                                         Tel: (215) 851-8100
                                         Fax: (215) 851-1420
                                         rnicholas@reedsmith.com
                                         smcclure@reedsmith.com
                                         jmahady@reedsmith.com

                                         Counsel for AmerisourceBergen Drug
                                         Corporation

                                         /s/ Steven R. Ruby
                                         Steven R. Ruby (WVSB #10752)
                                         Raymond S. Franks II (WVSB #6523)
                                         CAREY DOUGLAS KESSLER & RUBY
                                         PLLC
                                         707 Virginia St. E., Ste. 901
                                         Charleston, West Virginia 25301
                                         Tel.: (304) 345-1234
                                         Fax: (304) 342-1105

                                          /s/ Enu Mainigi
                                         Enu Mainigi
                                         F. Lane Heard III
                                         Ashley W. Hardin
                                         WILLIAMS & CONNOLLY LLP
                                         725 Twelfth Street NW

                                     2
Case 3:17-cv-01362 Document 1270 Filed 04/15/21 Page 3 of 5 PageID #: 42911




                                         Tel.: (202) 434-5000
                                         Fax: (202) 434-5029
                                         emainigi@wc.com
                                         lheard@wc.com
                                         ahardin@wc.com

                                         Counsel for Cardinal Health, Inc.

                                         /s/ Timothy C. Hester
                                         Timothy C. Hester
                                         Laura Flahive Wu
                                         Andrew P. Stanner
                                         COVINGTON & BURLING LLP
                                         One CityCenter
                                         850 Tenth Street NW
                                         Washington, DC 20001
                                         Tel: (202) 662-5324
                                         thester@cov.com
                                         lflahivewu@cov.com
                                         astanner@cov.com

                                         /s/Paul W. Schmidt
                                         Paul W. Schmidt
                                         COVINGTON & BURLING LLP
                                         The New York Times Building
                                         620 Eighth Avenue
                                         New York, New York 10018
                                         (212) 841-1000
                                         pschmidt@cov.com

                                         /s/ Jeffrey M. Wakefield
                                         Jeffrey M. Wakefield (WVSB #3894)
                                         jwakefield@flahertylegal.com
                                         Jason L. Holliday (WVSB #12749)
                                         jholliday@flahertylegal.com
                                         FLAHERTY SENSABAUGH BONASSO
                                         PLLC
                                         P.O. Box. 3843
                                         Charleston, WV 25338-3843
                                         Telephone: (304) 345-0200

                                         Counsel for McKesson Corporation



                                     3
Case 3:17-cv-01362 Document 1270 Filed 04/15/21 Page 4 of 5 PageID #: 42912




                                         By Plaintiffs:

                                         /s/ Paul T. Farrell, Jr.
                                         Paul T. Farrell, Jr.
                                         (WVSB Bar No. 7443)
                                         FARRELL & FULLER LLC
                                         1311 Ponce de Leon Ave., Suite 202
                                         San Jaun, Puerto Rico 00907
                                         Tel: 304-654-8281

                                         Counsel for Cabell County Commission

                                         /s/ Anne McGinness Kearse
                                         Anne McGinness Kearse
                                         (WVSB No. 12547)
                                         Joseph F. Rice
                                         MOTLEY RICE LLC
                                         28 Bridgeside Blvd.
                                         Mount Pleasant, SC 29464
                                         Tel: 843-216-9000
                                         Fax: 843-216-9450
                                         akearse@motleyrice.com
                                         jrice@motleyrice.com

                                         Counsel for City of Huntington




                                     4
 Case 3:17-cv-01362 Document 1270 Filed 04/15/21 Page 5 of 5 PageID #: 42913




                              CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2021, the forgoing Stipulation Regarding Documents

Produced by The Drug Enforcement Administration was sent to Counsel for the Plaintiffs and

Defendants using the Court’s CM/ECF system, which will send notification of such filing to all

counsel of record.



                                                  /s/ Gretchen M. Callas
                                                  Gretchen M. Callas (WVSB # 7136)
